——— Case 7:19-cr-00910-NSR Document 28 Filed 04/20/20 Page 1 of 3

3

    

ua

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

x
UNITED STATES OF AMERICA
19 CR 910 (NSR)
- against -
ORDER
GIOVANNI TASSONE,
Defendant
x

 

It is hereby ORDERED that the Clerk of the Court pay the attached invoice
submitted by Empire State Forensics, in the amount of $4,000, for professional
services rendered in connection with the above captioned case.

 

 

 

 

SO ORDERED,
whi le 0 lawns
Dated: New-York, New York
April 20, 2020
Honorable Nelson S. Roman
USS. District Judge
USDC SDNY
DOCUMENT
ELECTRONICALLY FILED
{| DOC #:
DATE FILED: Y l20 o2e |

 

 

 

i |

jb —-——- ———
Case 7:19-cr-00910-NSR Document 28 Filed 04/20/20 Page 2 of 3

Empire State Forensics, LCSW P.C.

Fortune Building
280 North Central Ave, Suite 40
Hartsdale, New York 10530
(914) 367-3370

April 9, 2020

Nicolo DiMaria, USPO SDNY
Probation Department United States District Court
Southern District of New York

Re: Giovanni Tassone

Dear Probation Nicolo DiMaria,

I have attached a copy of the final report a copy my invoice for the Psycho-sexual
Assessment on Giovanni Tassone.

Please feel free to contact me if you have any questions. I can be reached at
(914) 367-3370.

Sincerely,

Kenneth 9. Lau, LOSW

 

Kenneth J. Lau, LCSW-R_ P.C.
Case 7:19-cr-00910-NSR Document 28 Filed 04/20/20 Page 3 of 3

Empire State Forensics, LCSW P.C.

Fortune Building
280 North Central Ave, Suite 40
Hartsdale, New York 10530
(914) 367-3370

 

 

INVOICE

 

Date Submitted: April 9, 2020

Re: Giovanni Tassone

Date Seen: February 8 and 15, 2020
Location: Empire State Forensics Offices

Type of Assessment/Evaluation:

Adult Sexual Offense Risk Evaluation Psychosexual Assessment

Completed By: Charity Wijetunga, JD, MA

Payment Information:

Total Cost of Assessment/Evaluation $ 4,000.00

Please make check payable to: Empire State Forensics
Please send check to: 280 North Central Ave. Suite 40
Hartsdale, New York 10530
Att: Kenneth J. Lau, LCSW

Kenneth 9. Lau, LOSW
EIN #: XX-XXXXXXX

+

 
